            Case 1:19-cv-11709-ER Document 6 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWNTAINE HAWKINS,
                                 Plaintiff,
                                                                   ORDER
                   – against –
                                                              19 Civ. 11709 (ER)
J.C. PENNEY CORPORATION, INC.,

                                 Defendant.

RAMOS, D.J.:

         On November 15, 2019, Plaintiff filed the instant suit in New York Supreme Court. Doc.

1-1 at 4. On December 20, 2019, Defendant removed the suit to this Court. Doc. 1. On

December 27, 2019, by stipulation, the case was stayed pending resolution of arbitration. Doc.

5. Since then, there has been no activity in this matter. Accordingly, the parties are directed to

submit a status report by April 27, 2021. Failure to comply could result in the Court dismissing

the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 13, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
